Citation Nr: 1818435	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  08-26 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1989 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony before a Veterans Law Judge (VLJ) in October 2013 via videoconference.  A transcript of the October 2013 hearing is of record.  The VLJ who held the October 2013 hearing has since retired. 

The claim was remanded in October 2014.  Pursuant to an August 2017 remand, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of the hearing has been associated with the record.  See 38 C.F.R. § 20.704 (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Most recently, he has contended that he has a psychiatric disorder secondary to his service-connected asthma.  During his December 2017 hearing, the Veteran testified that he was discharged from service after being diagnosed with asthma.  He contends that his asthma ended his military career, affects his daily activities, and has caused a lot of anxiety.  The Veteran has also described several in-service stressors from his service on the USS Fife, to include witnessing his sister ship, the USS Oldendorf, sustain damage after being mistakenly hit by practice munitions deployed by U.S. aircraft and witnessing Tomahawk missiles strike its targets, to include children.  See October 2012 VA examination and December 2017 hearing transcript. 

The Veteran's service treatment records are silent for any complaints of, or treatment for, psychological problems during service.  The Veteran's post-service treatment records show ongoing psychiatric treatment since approximately 2000 and various psychiatric diagnoses during the current appeal period, to include depression, anxiety, PTSD, generalized anxiety, depression, bipolar disorder, cocaine dependence, cannabis dependence, and adjustment disorder.  See, e.g., August 2000 VA treatment record (noting a diagnosis of depression), March 2006 assessment by Dr. R.D. (April 2015 private treatment record), August 2007 VA treatment record (noting a diagnosis of PTSD), October 2012 VA examination (noting the Veteran did not meet the full criteria for PTSD and providing a diagnosis of bipolar disorder, cocaine dependence and cannabis dependence), and November 2016 VA examination (noting the Veteran did not meet the full criteria for PTSD and providing a diagnosis of adjustment disorder).

There are also numerous etiology opinions of record which have linked the Veteran's variously diagnosed psychiatric disorders to a variety of causes, to include the death of the Veteran's mother, his substance abuse, situational factors including problems with his job, family, and legal issues, and his service on the USS Fife.  See, e.g., August 2000 VA treatment record (noting a recurrence of depression due to stress on the job), February 2002 VA treatment record (noting a recurrence of depression surrounding the anniversary of the Veteran's mother's death and noting the Veteran's drug use as a coping mechanism), March 2006 opinion from Dr. K.C. (noting that the Veteran had been arrested and was having marital difficulties), July 2007 VA treatment record (noting depressed mood and suicidal ideation in the setting of minor drug use and marital, familial, and legal stressors), and August 2007 VA treatment record (noting PTSD symptoms linked to Veteran's alleged military stressors).  However, these opinions do not sufficiently address all of the Veteran's various theories, to include that his psychiatric disorder is due to his service-connected asthma.  
In the October 2012 VA examination, the examiner found that the Veteran did not meet the full criteria for PTSD under DSM-IV and instead diagnosed bipolar disorder and substance dependence.  The examiner stated that the Veteran's bipolar was not related to his active duty service.  Most recently, in the November 2016 VA examination, the VA examiner found that the Veteran did not meet the full criteria for PTSD under DSM V.  The examiner diagnosed the Veteran with adjustment disorder.  The examiner opined that the Veteran's adjustment disorder is related to his current homelessness and legal issues and is not related to stressors incurred during his time in service.  However, none of these examiners addressed the Veteran's diagnoses of anxiety and depression or his contention that his psychiatric disorder is secondary to his service-connected asthma. 

In view of the foregoing, the Board finds there is insufficient medical evidence to make a decision on the claim.  As such, the Veteran should be afforded a VA psychiatric examination that addresses the nature and etiology of any current diagnosed acquired psychiatric disorder, to include whether he has an acquired psychiatric disorder secondary to his service-connected asthma.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any current treatment records to include any VA treatment records not already associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder(s) which may be present, to include PTSD.  The claims file, must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies should be conducted to identify all current psychiatric disorders.  

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

(a)  The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since March 2005.

The examiner should consider past diagnoses that are currently presented or indicated in the record at any time since March 2005, to specifically include the diagnoses of generalized anxiety (March 2006 assessment by Dr. R.D., see April 2015 private treatment record), depression (August 2007 VA treatment record), PTSD (August 2007 VA treatment record), bipolar disorder, cocaine dependence and cannabis dependence (October 2012 VA examination), and adjustment disorder (November 2016 VA examination). 

(b)  If a diagnosis of PTSD is warranted, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to his reported in-service stressors.

Of note, the Veteran served aboard the USS Fife, which was awarded the Combat Action Ribbon for firing cruise missile strikes at land targets hundreds of miles away, and the Veteran's duties on the ship did not involve actually firing these missiles.

(c)  For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since March 2005, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active duty service.

(d)  For each acquired psychiatric disorder that is currently shown or that has been manifested at any time since March 2005, provide an opinion as to whether it is at least as likely as not (50 percent probability) that such disability was (1) caused by or (2) aggravated (permanently worsened beyond the normal progression) by the Veteran's service-connected asthma.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case, and provide the Veteran and his representative sufficient time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




